
	
		I
		111th CONGRESS
		1st Session
		H. R. 2424
		IN THE HOUSE OF REPRESENTATIVES
		
			May 14, 2009
			Mr. Kucinich (for
			 himself, Mr. Towns,
			 Mr. Issa, and
			 Mr. Jordan of Ohio) introduced the
			 following bill; which was referred to the Committee on Oversight and Government
			 Reform
		
		A BILL
		To amend title 31, United States Code, to authorize
		  reviews by the Comptroller General of the United States of any credit facility
		  established by the Board of Governors of the Federal Reserve System or any
		  Federal reserve bank during the current financial crisis, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the Federal
			 Reserve Credit Facility Review Act of 2009.
		2.FindingsThe Congress finds as follows:
			(1)In August 2007, liquidity abruptly dried up
			 in credit and securities markets.
			(2)This lack of
			 access to affordable credit was initially limited to financial firms with
			 interests in mortgage-backed securities that contained subprime and predatory
			 mortgages.
			(3)The lack of access
			 to credit quickly spread throughout the financial services industry, and
			 eventually worldwide.
			(4)At
			 the inception of the financial crisis, the Board of Governors of the Federal
			 Reserve System responded by exercising its authorities in the traditional
			 manner to effect the Federal funds rate target, which culminated in a December
			 16, 2008, decision to establish a Federal funds rate target range of 0 percent
			 to 0.25 percent.
			(5)The Board of
			 Governors of the Federal Reserve System, as it employed its traditional tools
			 to provide liquidity and stability to the financial markets, came to
			 acknowledge the severity of the current crisis by exercising its authority to
			 act in response to unusual and exigent circumstances.
			(6)The Federal Reserve has exercised its
			 authority to address unusual and exigent circumstances no less
			 than 11 times since the beginning of the financial crisis.
			(7)Before this financial crisis, the Board of
			 Governors of the Federal Reserve System last exercised its authority to address
			 unusual and exigent circumstances in 1934.
			(8)In
			 connection with the Board of Governors of the Federal Reserve System’s efforts
			 to address unusual and exigent circumstances, the Board extended assistance to
			 nonmember institutions, something it had not done since 1959.
			(9)In connection with
			 the Board of Governors of the Federal Reserve System’s efforts to address
			 unusual and exigent circumstances, the Board has purchased debt obligations
			 from government-sponsored enterprises, something it had not done since
			 1981.
			(10)In the course of the crisis, the Federal
			 Reserve established joint programs with the Department of the Treasury to aid
			 financial markets, such as the guarantee of Citigroup's and Bank of America's
			 assets, the Term Asset-Backed Securities Lending Facility, and the
			 Public-Private Partnership Investment Program.
			(11)On February 10,
			 2009, Chairman Ben Bernanke affirmed his commitment to transparency when he
			 testified to the Committee on Financial Services of the House of
			 Representatives that the Federal Reserve is committed to keeping the
			 Congress and the public informed about its lending programs and balance
			 sheet.
			3.Reviews of
			 special Federal reserve credit facilitiesSection 714 of title 31, United States Code,
			 is amended by adding at the end the following new subsection:
			
				(e)Reviews of credit
				facilities of the Federal Reserve System
					(1)In
				generalSubject to paragraph
				(3) and notwithstanding any limitation in subsection (b) on the auditing and
				overseeing of certain functions of the Board of Governors of the Federal
				Reserve System or any Federal reserve bank, the Comptroller General may conduct
				reviews, including onsite examinations when the Comptroller General determines
				such actions are appropriate, of credit facilities established by the Board or
				any Federal reserve bank, and of the establishment of such credit facilities by
				the Board or any Federal reserve bank—
						(A)in carrying out
				any action or function approved by the Board under the 3rd undesignated
				paragraph of section 13 of the Federal Reserve Act (12 U.S.C. 343) as the
				lender of last resort; or
						(B)in providing
				temporary assistance to private institutions as the lender of last
				resort.
						(2)DescriptionAs of the date of the enactment of the
				Federal Reserve Credit Facility Review Act of 2009, the credit facilities to
				which this subsection applies include the following:
						(A)Money Market Investor Funding
				Facility.
						(B)Asset-Backed Commercial Paper Money Market
				Mutual Fund Liquidity Facility.
						(C)Term Asset-Backed Securities Loan
				Facility.
						(D)Term Auction Facility.
						(E)The Primary Dealer Credit Facility.
						(F)The Commercial Paper Funding
				Facility.
						(G)The Term Securities Lending Facility,
				including the Term Securities Lending Facility Options Program
						(H)Maiden Lane, LLC.
						(I)Maiden Lane II,
				LLC.
						(J)Maiden Lane III,
				LLC.
						(K)The Revolving Credit Facility.
						(L)Reciprocal currency arrangements with
				foreign central banks.
						(M)Mortgage Backed Securities Purchase
				Program, as well as the purchase of debt obligations from a Government
				Sponsored Enterprise.
						(N)Any special purpose vehicle through which
				any such credit facility conducts any activity or lending.
						(3)Termination of
				authorityParagraph (1) shall cease to apply after the expiration
				of the 5-year period beginning on the date of the enactment of this
				subsection.
					(4)Report
						(A)RequiredA report on each review conducted under
				paragraph (1) shall be submitted by the Comptroller General to the Congress
				before the end of the 90-day period beginning on the date on which such review
				is completed.
						(B)ContentsThe
				report under subparagraph (A) shall include a detailed description of the
				findings and conclusion of the Comptroller General with respect to the review
				that is the subject of the report, together with such recommendations for
				legislative or administrative action as the Comptroller General may determine
				to be
				appropriate.
						.
		4.Access to
			 records
			(a)Access to
			 recordsSection 714(d)(1) of
			 title 31, United States Code, is amended—
				(1)in the first
			 sentence, by inserting or any credit facility established by an
			 agency after an agency; and
				(2)by inserting after
			 the first sentence the following: The Comptroller General shall have
			 access to the officers, employees, contractors, and other agents and
			 representatives of any agency or any credit facility established by an agency
			 (as specified in subsection (e)) at any reasonable time as the Comptroller
			 General may request. The Comptroller General may make and retain copies of such
			 records as the Comptroller General determines appropriate..
				(b)Unauthorized
			 accessSection 714(d)(2) of title 31, United States Code, is
			 amended—
				(1)by inserting
			 , copies of any records, after records;
			 and
				(2)by inserting
			 or any credit facility established by an agency (as specified in
			 subsection (e)) after agency.
				
